Citation Nr: 0722440	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-12 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas

THE ISSUE

Evaluation of left ulnar neuropathy, currently evaluated as 
20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from September 1997 to 
October 2002.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
granted service connection for left ulnar neuropathy, claimed 
as left forearm and 4th and 5th fingers neuropathy 
(nondominant) and assigned a 20 percent evaluation, effective 
October 10, 2002.  The veteran perfected a timely appeal to 
that decision.  


FINDINGS OF FACT

1.  The veteran's dominant hand is her right hand.  

2.  The veteran's left ulnar neuropathy is manifested by 
decreased sensation, weakness, atrophy, pain and a claw hand.  
She retains use of the hand and has the ability to flex and 
extend the affected digits.  The neuropathy is severe.  


CONCLUSION OF LAW

The left ulnar neuropathy is 30 percent disabling.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Code 8516 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his/her possession that pertains to the 
claim, in accordance with 38 C.F.R. § 3.159(b) (1).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due to account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and the Court of Appeals for Veterans 
Claims must, if a case is appealed to the Court, specifically 
review the Board's findings regarding such notice.  
Considering the decisions in Pelegrini and Mayfield, the 
Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of letters 
dated in March 2003 and June 2003 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  Additional letters were issued in 
March 2006 and June 2006.  Those letters informed the veteran 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in her possession to the AOJ.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish a higher evaluation for the 
left ulnar and neuropathy, and she has been provided all the 
criteria necessary for establishing a higher evaluation, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The service medical records indicate that the veteran was 
treated for a dog bite in August 2001, with resulting radial 
and ulnar neuropathy.  

The veteran's claim for service connection for a left arm 
disorder (VA Form 21-526) was received in October 2002.  
Submitted in support of her claim were VA treatment records 
dated rom January 2003 to May 2003.  A VA progress note, 
dated April 1, 2003, reflects that the veteran reported a 
history of dog bite in the left forearm in September 2002 
while in the military; she indicated that she was having 
weakness, pain, stiffness in the arm; the impression was pain 
in limb.  The veteran was seen on May 19, 2003 for evaluation 
of left upper extremity numbness and weakness.  The 
impression was that there was electrodiagnostic evidence of a 
left ulnar mononeuropathy, primarily demyelinating, with 
evidence of reinnervation.  In an addendum, dated May 20, 
2003, it was noted that the veteran was seen with claw hand 
status post dog bite, improving clinically.  The impression 
was chronic, ulnar neuropathy, non-localized; good signs of 
reinnervation noted.  

The veteran was afforded a VA examination in June 2003, at 
which time she reported a history of having been bitten on 
the left lower arm in September 2001 by her pet bulldog; the 
lacerations were cleaned and sutured twice.  She subsequently 
developed numbness and los of motor function of the fourth 
and fifth fingers.  She indicated that she had a certain 
amount of pain about the left hand and the left forearm that 
is markedly worse in cold and damp weather.  The veteran 
indicated that she was unable to lift over 10 pounds.  She 
also reported that she was unable to do any housework, 
because with activity the pain extends as far as in her 
shoulder.  The veteran indicated that she had missed 2 days 
of work because of difficulties with her arm and hand.  
Examination revealed a positive Tinel's sign, which was 
strongly positive on the left.  Tendon reflexes at the elbow 
and wrist levels were normal.  There was diminished sensation 
to pinprick and vibratory stimulation of the ulnar 
distribution of the left lower arm.  Sensation to the other 
three fingers was normal.  The grip of the left hand was 
roughly 20 percent less than the right.  The impression was 
ulnar neuropathy, left, secondary to dog bite wound status 
postoperative procedures x3, moderate disability, with 
progression.  The examiner further noted that an EMG done six 
months after the dog bite showed complete ulnar neuropathy on 
the left and a partial neuropathy of the median nerve.  

By a rating action in August 2003, the RO granted service 
connection for left ulnar and neuropathy, claimed as left 
forearm and 4th and 5th fingers neuropathy (nondominant); a 20 
percent evaluation was assigned, effective October 10, 2002.  

On the occasion of another VA examination in May 2005, the 
veteran complained of pain in her left forearm which is about 
6 to 7 out of 10 in severity, and with activity goes up to 9 
to 10 out of 10.  The grip in her left hand was normal, but 
with sustained grip, she gradually loses strength and drops 
objects.  She also reported continued loss of sensation of 
the left forearm and hand from the left of the bites on down 
involve the left fourth and fifth fingers.  On examination, 
it was noted that her right arm was the dominant arm.  The 
grip of the left hand was normal; but, with sustained grip 
she loses strength in some 10 to 20 percent.  The tendon 
reflexes of the right forearm were 3/4 at the elbow, and 2/4 
at the wrist.  Sensation to pinprick and vibratory 
stimulation of the right arm was normal.  The left arm 
measured 13.5 cm just above the wrist; the right forearm 
measured 15 cm.  The tendon reflexes at the left elbow were 
2/4.  At the left wrist, they were absent.  There was 
diminished sensation about the medial aspect of the left arm 
from the mid forearm on down to involve the left fourth and 
fifth finger.  There was some interosseous atrophy of the 
dorsum of the left hand.  The range of motion of the wrist 
and fingers of the left hand were normal.  The impression was 
muscle dog bite lacerations to the left forearm as described 
with resultant weakness of the left forearm and hand and some 
associated ulnar neuropathy of the left lower forearm and 
left fourth and fifth finger.  

The VA examiner stated that the paralysis of the left forearm 
and hand involving the ulnar distribution was incomplete.  It 
was considered to be moderate in severity.  It was noted that 
the veteran was having constant pain.  The examiner observed 
that this disability would have a detrimental effect on her 
future employment as a teacher and certainly also in her 
every day life.  The examiner noted that the veteran had pain 
in the left forearm and hand.  She used no assistive device.  
It was reported that this disability affects the veteran's 
occupation as a college student in that she used her right 
arm and hand most of the time and was developing sprain 
symptoms from that as a consequence of her left-sided injury.  
The effects of her daily activities were just that with 
sustained gripping of the left hand, she dropped objects.  
With activity, the pain in the left forearm and hand was 
severe.  The joints were not painful on motion.  The examiner 
further noted that there was no additional limitation with 
repetitive use, and no additional limitation during flare-up.  
The impression was multiple dog bite wounds to the left 
forearm with resultant left ulnar neuropathy with arm and 
wrist pain and diminished sensation about the ulnar 
distribution of the left distal forearm and fourth and fifth 
finger, moderate disability with some progression.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based upon the facts found, i.e., the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition. It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2006).  After 
careful review of the evidentiary record, the Board concludes 
that the veteran's left ulnar neuropathy has not 
significantly changed and a uniform evaluation is warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, at 54.  

The veteran's statements describing her symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  

The veteran's left ulnar neuropathy is currently evaluated as 
20 percent disabling for moderate incomplete paralysis under 
Diagnostic Code 8516.  Diagnostic Code 8516 sets forth the 
criteria for rating disabilities involving the ulnar nerve, 
including manifestations in the ring finger and little 
finger.  Under Diagnostic Code 8516 [paralysis of the ulnar 
nerve], when the evidence establishes complete paralysis 
characterized as the "griffin claw" deformity, due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and the thenar and 
hypothenar eminences; the loss of extension of the ring and 
little fingers, the inability to spread the fingers (or 
reverse), the inability to adduct the thumb; flexion of the 
wrist weakened, a 50 percent evaluation is assigned for the 
minor extremity and a 60 percent evaluation is assigned for 
the major extremity.  If ulnar nerve paralysis is incomplete, 
a 10 percent disability rating is assigned for mild 
incomplete paralysis of the major or minor extremity.  If 
there is moderate incomplete paralysis, a 30 percent 
evaluation is assigned for the major extremity and a 20 
percent evaluation is assigned for the minor extremity.  If 
the paralysis is severe, a 40 percent evaluation is assigned 
for the major extremity and a 30 percent evaluation is 
assigned for the minor extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2006).  

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate," and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2006).  

Since the veteran is right-hand dominant, her disability is 
rated as impairment of the minor upper extremity.  

During the course of this appeal, the veteran was afforded VA 
examinations in June 2003 and May 2005.  The June 2003 
examiner noted decreased grip strength and diminished 
sensation to pinprick.  The May 2005 examiner diagnosed the 
veteran with left ulnar neuropathy with arm and wrist pain 
and diminished sensation about the ulnar distribution of the 
left distal forearm and fourth and fifth finger.  It is 
noteworthy that the VA examiner described the veteran's ulnar 
neuropathy as a moderate disability with progression.  In 
addition, in May 2005, the VA examiner noted that the 
paralysis of the left forearm and hand involving the ulnar 
distribution was incomplete.  

The determination of the examiners that there is a moderate 
degree of disability is certainly evidence that must be 
considered.  However, when rating by analogy, the provisions 
of 38 C.F.R. §§ 4.123 and 4.124 must be considered.  Clearly, 
there is evidence of decreased sensation.  However, there is 
also decrease in strength with use, periods of numbness and 
atrophy.  No examiner has doubted her report of pain.  
Furthermore, in May 2003, it was clearly established that 
there was a claw hand.  This reflects more than moderate 
neuropathy.  In view of the fact that there is sensory 
disturbance, atrophy, weakness and constant pain, the 
disability more closely reflects severe neuropathy.  
Accordingly, a 30 percent evaluation is warranted.  

An evaluation in excess of 30 percent is not warranted.  
Although there has been a claw hand, there is no lay or 
medial evidence that there is complete paralysis.  Moreover, 
flexion contractures have not developed.  The veteran retains 
use of the left hand, and the atrophy is not very marked.  
Since she retains use of the hand, she retains the ability to 
flex and extent the involved digits.  This lay and medical 
evidence establishes that the neuropathy is not complete.  As 
such, a rating in excess of the 30 percent is not warranted.  


ORDER

A 30 percent rating for left ulnar neuropathy is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


